   Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 1 of 12 PageID# 1
                                                                              fiMMlMLm}
                                                                                         L L
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA                                   NOV 2 I 2019
                                     Alexandria Division                           CLERK, U.S. DISTRICT COURT
                                                                                        ALcXAMDRIA. VlRRiMia

                                               Criminal No. 1:19ce^^ ]
                                               Count 1: 18U.S.C. § 1951(a)
                                               Conspiracy to Obstruct Commerce by Robbery

                                               Count2: 18 18U.S.C. §§2and2119
                                               Carjacking
 UNITED STATES OF AMERICA,
                                               Counts: 18 U.S.C. §§ 2 & 1951(a)
        V.
                                               Obstructing Commerce by Robbery
 JOVAN DOIR JOHNSON,
                                               Count 4-5:18 U.S.C. §§ 2 & 924(c)(1)(A)
                                               Using, Carrying, and Brandishing a Firearm
                                               During and in Relation to a Crime of Violence
 ANTWAIN J. PROCTOR,
                                               Count 6: 18 U.S.C. § 922(g)(1)
         Defendants.
                                               Possession of a Firearm by Prohibited Person

                                               Count 7: 18 U.S.C. § 922(g)(1)
                                               Possession of a Firearm by Prohibited Person

                                               Forfeiture: 18 U.S.C. § 981(a)(1)(c)&
                                               28 U.S.C. § 2461(c)


                                         INDICTMENT


                              November 2019 Term - at Alexandria

                                           Count One


       THE GRAND JURY CHARGES THAT:

       On or about August 28, 2019,in the Eastern District of Virginia and elsewhere,

JOVAN DOIR JOHNSON and ANTWAIN J. PROCTOR,the defendants, did knowingly and

unlawfully combine, conspire, confederate and agree together, and with others known and

unknown to the grand jury, to commit an offense against the United States of America,
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 2 of 12 PageID# 2
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 3 of 12 PageID# 3
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 4 of 12 PageID# 4
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 5 of 12 PageID# 5
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 6 of 12 PageID# 6
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 7 of 12 PageID# 7
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 8 of 12 PageID# 8
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 9 of 12 PageID# 9
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 10 of 12 PageID# 10
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 11 of 12 PageID# 11
Case 1:19-cr-00351-RDA Document 1 Filed 11/21/19 Page 12 of 12 PageID# 12
